Citation Nr: 0729201	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for scars 
on the back?

2.  Entitlement to service connection for scars on the back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the benefit sought on appeal.  In June 
2007, the veteran appeared before the undersigned and 
testified regarding his symptomatology.  A transcript is of 
record.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  By rating decision in December 1997, entitlement to 
service connection for back scars was denied, the veteran did 
not perfect a timely appeal.

2.  The evidence associated with the claims file since the 
December 1997 rating tends to establish a material fact which 
was not previously of record, and presents a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's December 1997 decision denying entitlement to 
service connection for scars on the back is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the December 1997 
rating decision is new and material, and the claim for 
service connection for scars on the back is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   


Claim to Reopen for Service Connection for Scars on the Back

Service connection for back scars was initially denied by 
rating decision of December 1997 on the basis that the 
veteran did not demonstrate back scars in-service, and 
because there was no medical evidence linking the appellant's 
scars to service.  While the veteran initially appealed, he 
did not perfect his appeal.  Hence, the December 1997 rating 
decision is final.  38 U.S.C.A. § 7105.  

The veteran filed a request to reopen his claim for service 
connection for scars on the back in March 2003 and was denied 
in a June 2003 VA rating decision.  

The merits of the claim for service connection may be 
considered only if new and material evidence has been 
received since the time of the prior adjudication. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Evidence available prior to December 1997 included service 
medical records, statements by the veteran, and October 1997 
VA medical records.  The service medical records are devoid 
of any complaints, treatment, or diagnosis of scars on the 
back.  

Evidence received since the December 1997 RO denial include 
statements from the veteran, a photograph of scars on his 
back, a photocopy of a diagramed ALICE (All-Purpose 
Lightweight Individual Carrying Equipment) pack, and the 
transcript from the veteran's June 2007 Board hearing.  When 
considered in light of the appellant's initial June 1997 
claim, and the findings of the December 1997 VA examination, 
the Board concludes that the new evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial and it raises a 
reasonable possibility of substantiating the claim.  The 
Board finds particularly important the appellant's credible 
sworn testimony before the undersigned concerning his duties 
as a Marine mortarman.  Accordingly, the claim is reopened.


ORDER 

New and material evidence having been presented, the claim of 
entitlement to service connection for scars on the back is 
reopened.


REMAND

At the veteran's June 2007 hearing he reported his receipt of 
VA medical care in Lubbock, Texas in either June or July 
1997.  As these records are not currently part of the claims 
file, additional development is in order.  Further, the Board 
finds that the veteran should be seen for a VA compensation 
examination.

Therefore, this case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for back scars 
since May 1997.  When the requested 
information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  This is to include 
efforts to secure the 1997 VA treatment 
records from the Lubbock, Texas facility.  
The veteran should also be afforded an 
opportunity to submit any additional 
evidence, not already of record 
supporting his claim.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of the 
veteran's back scars.  All indicated 
studies must be performed, and all 
findings should be reported in detail.  
Thereafter, the examiner must address 
whether it is at least as likely as not 
that any current back scars are related 
to service.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
The examiner must note that the veteran 
first claimed entitlement to service 
connection for back scars less than three 
weeks after his separation from active 
duty, and that the nature of his duties 
as a Marine Mortarman included bearing a 
heavy weight load on his back.  A 
complete rationale for any opinion 
offered must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).

6.  Thereafter, the RO should 
readjudicate the claim based on all the 
evidence of record.  If any benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


